DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the detected amounts of biological substances”, “the detected temperature”, and “the detected heart rate”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 6 recite the limitation "the detected blood pressure”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN 206117750 U, cited by applicant) in view of Zhu (CN 206422805 U, cited by applicant).
	Regarding claim 1, Ju (CN 206117750 U, cited by applicant) teaches a smart health device, comprising: 
a casing (Fig. 1, element 1) defining a first opening (Fig. 1, element 3), a second opening (Fig. 1, element 4), a first electrocardiogram area (Fig. 1, element 2 top), and a second electrocardiogram area (Fig. 1, element 2 bottom); 
a temperature detection module disposed in the casing and comprising a temperature 10sensing probe, the temperature sensing probe disposed in the casing and exposed from the first opening, the temperature sensing probe configured to detect a temperature of a human body (Fig. 1/2 and Description:  “a MEMS temperature sensor 1 is set on the rear side of the mobile phone shell 3 end”); 
an electrocardiogram detection module (Fig. 1, element 2) disposed in the casing and comprising at least two electrocardiogram probes, the at least two electrocardiogram probes disposed in 15the casing and facing the first electrocardiogram area and the second electrocardiogram area, the at least two electrocardiogram probes configured to detect a heart rate of the human body (Fig. 1, element 2 and Description:  “the said handset casing 1 side is provided with two SP02 heart rate measuring sensor with electrode 2”); and 
(Invention Contents:  “the filter is electrically connected with core control chip input end by an A/D converter, the core control chip output end electrically connected respectively with the voice broadcasting unit and mobile phone main board” and Description:  “the detected heart rate, temperature, gas and blood signal passes through the amplifier, filter, and A/D converter for processing incoming to the core control chip”).
Ju fails to teach 5a body fluid detection module disposed in the casing and comprising a detection sheet, the detection sheet disposed in the second opening, the second opening further configured to receive a test paper carrying a body fluid to be tested, the detection sheet configured to detect amounts of biological substances in the body fluid and a control board connected to the body fluid detection module.
Zhu (CN 206422805 U, cited by applicant) teaches 5a body fluid detection module disposed in the casing and comprising a detection sheet, the detection sheet disposed in the second opening, the second opening further configured to receive a test paper carrying a body fluid to be tested, the detection sheet configured to detect amounts of biological substances in the body fluid (Description:  “a top end of the mobile phone main body 100 for inserting the test paper connector connected with the blood sugar test paper and collecting the blood sugar test paper data of 130, as shown in Figure 3”);
and a control board connected to the body fluid detection module (Description:  “the blood sugar detection module connected with the mobile phone main board 110”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ju to incorporate the body fluid detection of Zhu, because it allows for another important body measurement to be transferred via mobile communication (Background and Description of Zhu). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ju and Zhu as applied to claim 1 above, and further in view of Sasagawa (US 20070167845 A1) and He (CN 108714024 A).
Regarding claim 2, Ju and Zhu fail to teach wherein the smart device further comprises a blood pressure detection 5module detachably connected to the casing, wherein the blood pressure detection module comprises an armband, an air tube, and an air pump assembly, the air tube is connected to the air pump assembly and the armband, the air pump assembly is configured to charge or discharge air from the armband, and the armband is configured to detect a blood pressure of the human body.
Sasagawa teaches wherein the smart device further comprises a blood pressure detection 5module (Fig. 1, element 10) detachably connected to the casing (Fig. 1, element 40), wherein the blood pressure detection module comprises an armband (Fig. 1, element 2) and an air pump assembly (Paragraph 0060:  “an air pressurized pump 27 which sends pressurized air to the cuff portion 2”), the air pump assembly is configured to charge or discharge air from the armband, and the armband is configured to detect a blood pressure of the human body (Paragraph 0060:  “an air pressurized pump 27 which sends pressurized air to the cuff portion 2 at the start of sphygmomanometry, an exhaust valve 28 which reduces the pressure of the cuff portion 2 at a constant rate and adjusts the pressure of pressurized air by constant or quick evacuation, a pressure sensor 29 which detects the vibration of a blood vessel from fluctuations in the pressure of the cuff”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).
He teaches wherein the air tube is connected to the air pump assembly and the armband (Pg. 4, Paragraph 3 of provided English translation:  “pressure air pump 13 through the inflation tube 12 into the air bag inflated”).  It would have been obvious to one of ordinary skill in the art before the effective (Pg. 4, Paragraph 3 of provided English translation of He).

Regarding claim 3, Ju and Zhu fail to teach wherein the blood pressure detection module further comprises a holding plate, an upper cover, and a lower cover, the casing is movably connected to the holding plate, the upper cover is connected to the holding plate, the lower cover is connected to the upper cover, the upper cover and the lower cover cooperatively define a receiving cavity for receiving the air pump assembly and the air 15tube.
Sasagawa teaches wherein the blood pressure detection module (Fig. 1, element 10) further comprises a holding plate (Paragraph 0056:  “The remote control unit 40 is detachably mounted in a holding portion 5”), an upper cover (Fig. 1, element 3:  the housing ), and a lower cover (Fig. 1, element 4:  opening portion is on the inside of the housing 3.  The housing is additionally described as having and upper portion 3a (Paragraph 0057) which would imply and lower portion of the housing which could also be interpreted as a lower housing), the casing is movably connected to the holding plate  (Paragraph 0056:  “The remote control unit 40 is detachably mounted in a holding portion 5”), the upper cover is connected to the holding plate (Fig. 1, housing (element 3) and holding plate (element 5) are connected and Paragraph 0057), the lower cover is connected to the upper cover (Fig. 1, element 4:  opening portion is on the inside of the housing 3.  The housing is additionally described as having and upper portion 3a (Paragraph 0057) which would imply and lower portion of the housing which could also be interpreted as a lower housing), the upper cover and the lower cover cooperatively define a receiving cavity for receiving the air pump assembly (Paragraph 0059-0060:  “a control unit 20 is mounted in the housing 3 … The control unit 20 also comprises, as mechanical constituent elements, an air pressurized pump 27).  It would have been obvious to one of ordinary skill in the art before the (Paragraph 0056 of Sasagawa).
He teaches of an air tube (Pg. 4, Paragraph 3 of provided English translation:  “pressure air pump 13 through the inflation tube 12 into the air bag inflated”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the device of Ju, Zhu, and Sasagawa to have the air tube incorporated with the pump assembly and the armband, because it allows for proper inflation of the armband (Pg. 4, Paragraph 3 of provided English translation of He).

	Regarding claim 4, Ju and Zhu fail to teach wherein the blood pressure detection module further comprises a second control board, the second control board is electrically connected to the armband and configured to obtain the detected blood pressure.
	Sasagawa teaches wherein the blood pressure detection module further comprises a second control board, the second control board is electrically connected to the armband and configured to obtain the detected blood pressure (Paragraph 0059:  “The control unit 20 comprises … a storage portion 23 comprising a nonvolatile memory or the like which stores sphygmomanometric values obtained by a plurality of number of times of measurement” and Paragraph 0060:  describes in more detail how blood pressure is detected with control unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).

5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, and He  as applied to claim 4 above, and further in view of Cho (US 20120252543 A1) and Breiwa (US 20170345536 A1).
	Regarding claim 5, Ju, Zhu, Sasagawa, and He fail to teach a device further comprising a support assembly detachably Page 12 of 15connected to the casing, wherein the support assembly comprises a support shell and a counterweight block disposed in the support shell, the counterweight block is configured to stand the smart health device upwards.
	Cho teaches a device further comprising a support assembly detachably Page 12 of 15connected to the casing (Paragraph 0028:  “The phone and tablet stand 200 can be used in combination with a protective casing 210 that is attached to a back of a Smartphone (FIG. 2B)” and Paragraph 0030:  “The square magnetic surface 212 is a metal plate that attaches the protective casing 210 and Smartphone to the front facing 222 of the rotatable mounting head 220”), wherein the support assembly comprises a support shell (Fig. 2a,b:  the rotatable mounting head 220,  adjustable stand 240, and base 250 are connected and outside surface could be interpreted as the support shell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).
 	Breiwa teaches a counterweight block disposed in the support shell, the counterweight block is configured to stand the smart health device upwards (Paragraph 0110:  “While a specific example of a base 159 is shown, various bases including clamps, suction cups, weighted structures, and the like could be used for proper attachment of the mount to a surface”:  counterweight would be a weighted structure within shell/stand and Fig. 21 shows upward device orientation as a result).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (Paragraph 0110 of Breiwa).

Regarding claim 6, Ju and Zhu fail to teach wherein the control module comprises a plurality 5of conductive terminals exposed from the casing, the second control board comprises a plurality of conductive pins, when the casing is supported by the holding plate, the plurality of conductive terminals is electrically connected to the plurality of conductive pins, thereby electrically connecting the second control board and the control module together, the first control board is further configured to obtain the detected blood pressure 10from the second control board.
	Sasagawa teaches wherein the control module comprises a plurality 5of conductive terminals exposed from the casing (Paragraph 0061:  “The remote control unit 40 comprises … a connector (or contact) 46 which can be electrically connected to the control unit 20 through a communication line 31”), the second control board comprises a plurality of conductive pins (Paragraph 0065:  “wired connection between the two units 20 and 40 through the connectors 25 and 46”:  conductive pins are incorporated with a wired connection regarding electronic assembly), when the casing is supported by the holding plate (Fig. 1 and Paragraph 0057:  “holding portion 5 in which the remote control unit 40 is detachably stored”), the plurality of conductive terminals is electrically connected to the plurality of conductive pins, thereby electrically connecting the second control board and the control module together (Paragraph 0065:  “wired connection between the two units 20 and 40 through the connectors 25 and 46”), the first control board is further configured to obtain the detected blood pressure 10from the second control board (Paragraph 0059:  “The control unit 20 comprises … a storage portion 23 comprising a nonvolatile memory or the like which stores sphygmomanometric values obtained by a plurality of number of times of measurement”, Paragraph 0060:  describes in more detail how blood pressure is detected with control unit, and Paragraph 0061:  “The remote control unit 40 comprises … a storage portion 44 comprising a nonvolatile memory which stores sphygmomanometric values”:  values needed to be obtained for control unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).

	Regarding claim 8, Ju, Zhu, Sasagawa, and He fail to teach wherein the casing further comprises a metal sheet, the support assembly further comprises a magnet disposed in the support shell, the magnet connects the casing to the support assembly by an attractive force between the Page 13 of 15magnet and the metal sheet.
	Cho teaches wherein the casing further comprises a metal sheet (Paragraph 0030:  “The square magnetic surface 212 is a metal plate”), the support assembly further comprises a magnet disposed in the support shell (Paragraph 0028:  “The circular magnetic surface 230 is disposed directly on the front facing 222 of the rotatable mounting head 220 to magnetically removably attach a Smartphone to the phone and tablet stand 200”), the magnet connects the casing to the support assembly by an attractive force between the Page 13 of 15magnet and the metal sheet (Paragraph 0028:  “The phone and tablet stand 200 can be used in combination with a protective casing 210 that is attached to a back of a Smartphone (FIG. 2B)” and Paragraph 0030:  “The square magnetic surface 212 is a metal plate that attaches the protective casing 210 and Smartphone to the front facing 222 of the rotatable mounting head 220”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).


	Cho teaches wherein the support assembly further comprises a support cover (Fig. 2a,b:  the rotatable mounting head 220,  adjustable stand 240, and base 250 are connected and outside surface could be interpreted as the support shell), a first rubber pad (Paragraph 0029:  “The gel attachment interface 260 is disposed on the bottom surface perimeter 256 disposed on the bottom surfacing 254 of the base 250. The gel attachment interface 260 may be an elastomer such as polyurethane, silicone or PVC”), and a second rubber pad (Paragraph 0033:  “The magnets are rubber coated or are inserted into a rubber casing, or over molded by silicone rubber to produce a high friction surface”: attached to mounting head 220), the first rubber pad and the second rubber pad are respectively disposed at opposite ends of the support shell (Fig. 2a,b:  first (element 260) and second rubber (part of element 220) pads are opposite), the 5support cover is connected to the first rubber pad and supports the base(Paragraph 0029:  “The gel attachment interface 260 is disposed on the bottom surface perimeter 256 disposed on the bottom surfacing 254 of the base 250. The gel attachment interface 260 may be an elastomer such as polyurethane, silicone or PVC”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).
Breiwa teaches a counterweight block in the support shell (Paragraph 0110:  “While a specific example of a base 159 is shown, various bases including clamps, suction cups, weighted structures, and the like could be used for proper attachment of the mount to a surface”:  counterweight would be a weighted structure within shell/stand and Fig. 21 shows upward device orientation as a result).  It (Paragraph 0110 of Breiwa).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, He, Cho, and Breiwa as applied to claim 5 above, and further in view of Tomasini (US 20120295667 A1).
	Regarding claim 7, Ju, Zhu, Sasagawa, He, Cho, and Breiwa fail to teach wherein casing further defines two slots disposed at opposite sides of the plurality of conductive terminals, the holding plate further comprises two protruding blocks disposed at opposite sides of the plurality of second through holes, when the casing is supported by the holding plate, the protruding blocks 15are received in the slots, thereby positioning the plurality of conductive pins to the plurality of conductive terminals.
	Tomasini teaches wherein casing further defines two slots disposed at opposite sides of the plurality of conductive terminals (Fig. 3, plungers 22 slides into slots on the case holster for the mobile device (elements 6, 8, and 10)), the holding plate further comprises two protruding blocks disposed at opposite sides of the plurality of second through holes (Fig. 3, plungers 22), when the casing is supported by the holding plate, the protruding blocks 15are received in the slots, thereby positioning the plurality of conductive pins to the plurality of conductive terminals (Fig. 3 and Paragraph 0034:  plungers 22 secure case to the holster).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the securing methodology of Tomasini, because it allows for simple disengagement of the case from the holding plate (Paragraph 0034 of Tomasini).
	
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ju and Zhu as applied to claim 1 above, and further in view of Zhang (CN 208739184 U).
Regarding claim 10, Ju teaches a first opening (Fig. 1, element 3). 
	Ju and Zhu fail to teach wherein the opening of the casing further comprises a protrusion, the protrusion is hollow.
	Zhang teaches wherein the opening of the casing further comprises a protrusion, the protrusion is hollow (Fig. 1 and Description:  “ the hollow protrusion 3-1”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ju and Zhu to incorporate the protrusion of Zhang, because it helps protect the device from fall damage (Description of Zhang).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ju and Zhu as applied to claim 1 above, and further in view of Peabody (WO 2017173434 A1) and Zhang.
	Regarding claim 11, Ju and Zhu fail to teach a device further comprising a video module, wherein the video module comprises a camera and a microphone, the casing further defines a lens 10hole and a microphone hole, the camera is disposed in the casing and exposed from the lens hole, the microphone is disposed in the casing and exposed from the microphone hole.
	Peabody teaches a device further comprising a video module, wherein the video module comprises a camera and a microphone (Paragraph 0011:  “The mobile device may comprise a cellular telephone; a camera, microphone, and speaker”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the camera and microphone of Zhang, because it allows for remote communication (Paragraph 0011 of Peabody).
	Zhang teaches wherein the casing further defines a lens 10hole and a microphone hole, the camera is disposed in the casing and exposed from the lens hole, the microphone is disposed in the casing and exposed from the microphone hole. (Fig. 1: the ovular hole is a lens hole and the dotted holes at the base of the case is microphone holes, which match the standard configuration of an iPhone’s camera and microphone placement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ju and Zhu to incorporate the aspects of the casing of Zhang, because it helps protect the device from fall damage (Description of Zhang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791